DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Claims 1-20 are currently pending in U.S. Patent Application No. 16/865,607 and an Office action on the merits follows.


 Response to Arguments/Remarks
	Applicant’s remarks with respect to reference Sowden et al. (US 2020/0241716) have been considered and determined persuasive.  Specifically Sowden fails to teach/suggest at least that newly presented limitation “deleting an amount of the other frames, wherein the amount of the other frames deleted is associated with the threshold location”, in view of a clarified interpretation for that ‘threshold location’ in view of Applicant’s Remarks as presented on page 9 of 12, last paragraph, and with reference to [0019-0022] of Applicant’s Specification as filed.  Applicants remarks assert that “the threshold location is an amount of frames, learned from previous training algorithms, from a selected frame/location”.  Sowden as previously applied read under an interpretation that the threshold location is e.g. an area/pixel coordinates within a frame (for one or more frames in which an object of interest is known/determined to exist), however said threshold location ‘in regard to other frames’ is not necessarily e.g. pixel coordinates determined based on one or more other frames, but more appropriately an amount/number of frames based on e.g. a frame of first appearance.  In other words, the ‘location’ itself may be thought of as a location within a collection of frames/cine/video, e.g. a frame of first appearance (or presence more generally) in relation to the collection as a whole, as distinguished from a position within and relative to a single frame.  Corresponding rejections to the claims in view of Sowden are withdrawn accordingly.  Applicant’s remarks/assertions with respect to any allowable nature of the claims as a whole have been considered and determined moot in view of updated search and consideration and disclosure of e.g. DAS et al. (US 2021/0103735) as presented in the art based rejections that follow.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, in particular an Abstract Idea falling under the (c) mental processes category (practically performed in the mind), not ‘integrated into a practical application’, and without ‘significantly more’. 
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘No’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (following ‘No’ at Prong 2 of Step 2B) and the claims in question are not directed to eligible subject matter under 35 USC § 101 accordingly.
Examiner notes the most critical considerations for the analysis herein are that the functional limitations recited in the claim(s) constitute a high level of generality that fails to preclude such limitations from being practically performed in the mind, the acquisition of input/output image(s)/data serves as ‘insignificant extra-solution activity’ accompanying the judicial exception – see MPEP 2106.05(g), and the mere nominal recitation of a generic computer/processor/hardware in the ‘implementation of’ any method steps/functional language fails not take the claim limitation(s) out of the mental process grouping.
Claim 1 recites individual limitations to include, ‘identifying, from the media frame collection, a location of an entity’, and ‘determining whether the location of the entity is within a threshold location in regard to other frames in the media frame collection;’, which are directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  Accompanying limitations ‘receiving...’ and ‘displaying...’, constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Newly amended limitation ‘deleting an amount of the other frames, wherein the amount of the other frames deleted is associated with the threshold location;’ also constitutes insignificant extra-solution activity comparable to e.g. curating/updating an activity log/database example v. under the “Mere Data Gathering” category in MPEP 2106.05(g).  The same is true for limitations in dependent claims e.g. ‘discarding...’, ‘parsing...’, ‘extracting...’, and ‘tagging’.  Such a frame deletion/discarding/curation activities may also constitute manually performed activity/curation on the basis of a mental observation/evaluation/judgement, as routinely performed in e.g. a manually performed video editing/summarization.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’.  Examiner notes these limitations fail to preclude an interpretation (by means of e.g. sufficiently detailed technical/algorithmic limitations) wherein they comprise one or more manually/human performed operations, and they fail to impose any meaningful/specific limit on the judicial exceptions identified above.  This is similarly true for the limitations of all dependent claims, to include ‘determining... a type of entity movement’, ‘adjusting... the threshold location’, etc., that are similarly directed to the mental processes grouping, and/or constitute extra solution activity.  Examiner notes the claims recite no details regarding e.g. ‘an entity size predictor’, or any technical details regarding how a type of entity movement is identified, as examples, precluding the limitations/operations in question from being performed mentally.
Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use (e.g. video summarization, curating/labeling a database of frames/training samples).  See also those notes for ‘Mere automation of manual processes’ presented below as it relates to both 2A Prong Two and 2B.  Limitations potentially indicative of integration into a practical application include but are not limited to those improvements as identified in MPEP 2106.05(a), and distinguished from exemplary improvements insufficient for showing an improvement as required (e.g. an entirely manually performed training database curation/labeling serves to prevent overfitting/improve model accuracy, and as such the judicial exception alone achieves this effect).  Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead/’integrated into’ a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations, for the case(s) of the claim(s) in question, serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A), particularly in view of their associated breadth and lack of detailed technical explanation(s)/language explicitly claimed.  See MPEP 2106.04(d).  
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Analysis suggests this is not the case, as it is not clear from explicitly recited claim language, how the judicial exception that is in essence a mental evaluation of frame redundancy/saliency, contributes to any specifically claimed/realized improvement to what is otherwise a generic database/training sample curation, video summarization, etc..  Therefore, the claims in question do not amount to significantly more than any abstract idea itself (Step 2B: ‘No’), and are rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DAS et al. (US 2021/0103735) in view of Johnson (US 7,477,285).

As to claim 1, Das discloses a computer-implemented method, the method comprising:
receiving, by a processor, a media frame collection, wherein the media frame collection includes two or more frames ([0018-0019] “said imaging processor receives the traffic video from said source”, [0042]);
identifying, from the media frame collection, a location of an entity (Fig. 1a, ROI within a frame but more so those corresponding frames that have been marked with a ROI – Fig. 3 104 frames marked with ROI, [0022] “a FPS calculator to receive the traffic video from the source and forwarding the video frames of said received traffic video at a selected frame per second (FPS) and with a selected region of importance (ROI) for each forwarding video frame”, [0067] “As for the operation of the FPS calculator for selecting smaller ROI and/or reducing the FPS adaptively, it is important to note that selection of smaller ROI and reduction of fps are two tradeoffs that are proposed when the existing computing resource becomes insufficient to handle the full load of computation. For this, the video frames are analyzed to extract information from the frames, in this particular case the intended extracting information is the license plates and other traffic details. In real life scenario, depending of the concentration of vehicles in the scene, and also on the image characteristics (artifacts, noises, etc) the computation bandwidth to process the frames varies from time to time. This is a dynamically changing scenario, where possibly after some time the computational requirements again falls down due to less concentration of vehicles or change in the ambient conditions resulting is less noises in the image”, [0031], [0033] vehicle position used in the calculation of Interestedness Ir, [0079] “Upon receiving a frame, edge-density based non-moving vehicle presence detection module checks the edge-density of the frame to determine whether there exists any non-moving vehicle in the FOV. If it is found that there does not exist any non-moving vehicle in the FOV then the frame is discarded from rest of the processing. Otherwise, the frame is passed to further analysis. Based on the value of noMotionDecisionTh, set by the user some no-motion frames with non-moving vehicles in it are passed for further processing. In doing so, efficiency of the video based traffic monitoring system gets improved”, [0080], etc.);
determining whether the location of the entity is within a threshold location in regard to other frames in the media frame collection ([0038] “checking number of consecutive no-motion frames with respect to a previously set no-motion frame counter threshold”, [0039] frame counter threshold, [0077], [0079]);
deleting an amount of the other frames, wherein the amount of the other frames deleted is associated with the threshold location ([0024] “discarding irrelevant motion frames from the vehicles details extracting analysis to reduce computational overloading”, [0034] “a frame selector module to decide which frames to be discarded and which frames to be processed further based on the Ir value”, [0040], [0048-0049], [0076], in further view of discard step 511 [0079-0081]); and
Das fails to explicitly disclose displaying one or more frames that exceed the threshold location to a user.  Alternatively said one or more frames that exceed the threshold location are passed as output for further processing, to include in particular “detection and recognition of objects-of-interest (OOI) (like license plates (LPs))” as disclosed in e.g. [0006], [0067], [0070] and [0073].
	Johnson discloses an analogous surveillance system/method comprising a displaying of one or more frames that exceed a threshold location to a user (col 18 lines 55-65 “By using this technique, a series of image frames are captured by camera 192 and compared to one another. Each frame is compared to the next frame in a sequence of changes which indicate motion in the view area. If a current frame does not differ from
the previously saved frame, the current frame is discarded without being saved or transmitted to the network. If a change is detected, then the current frame is not discarded. By identifying only the video images in which some action has been recorded, transmission bandwidth may be conserved over network 302”, col 18 lines 13-30 with reference to Fig. 6 wherein salient frames are displayed, “a screenshot displayed at a nurses' station in accordance with an exemplary embodiment of the present invention. Screenshot 600 depicts a browser window displaying a plurality of images which were captured at various locations on the third floor of an HCF. Notice that each image frame is identified by the patient room from which it was taken. The frame bar may also include a timestamp to show the precise time the image was taken. This feature may be important in situations where the image frames are prioritized and then transmitted based on motion detection (discussed below). Each frame is scalable and/or may be displayed as a zoom image in a magnification frame. The station allows the medical professionals to view all monitored rooms instantaneously, either at the same time or individually displayed. This creates more attentive care for the patient, as well as better time management for the employees, thus decreasing the amount of time to make rounds”).  Examiner notes the manual review of salient frames taught/suggested by Johnson may be extended to a manual review of not only those frames selected for license plate recognition in a traffic monitoring/surveillance setting generally but performance/accuracy of the system as a whole, validating effectiveness and enabling feedback/user based intervention/correction where beneficial.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of DAS to further comprise displaying one or more frames that exceed the threshold location to a user as taught/suggested by Johnson, the motivation as similarly taught/suggested therein that such a displaying enables a manual review validating surveillance/APLR performance.

As to claims 8 and 15, these claims are the system and non-transitory CRM claims respectively corresponding to the method of claim 1 and are rejected accordingly.


2.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAS et al. (US 2021/0103735) in view of Johnson (US 7,477,285) and Talbot et al. (US 2020/0402541).

As to claim 6, Das in view of Johnson teaches/suggests the method of claim 1.
Das in view of Johnson teaches/suggests teaches/suggests the method further comprising parsing the media frame collection into the two or more frames (parsing of Fig. 1 103 motion detection for parsing into non-motion 105 and motion 104 frames and transmission to corresponding processing module(s), Fig. 6, [0023] “and analyzes each of the frame to determine whether the received video frames corresponds to no-motion frames or motion frames”);
Das fails to explicitly disclose extracting metadata from the two or more frames, wherein the metadata includes categorical information and location information; and
tagging the media frame collection with an indicator that specifies the categorical information and location information.
Talbot evidences the obvious nature of extracting metadata from the two or more frames, wherein the metadata includes categorical information and location information (Fig. 1 108, [0078] “Either in real-time or prior to generating for display the media asset, the system may detect objects in frames of the media asset. The system may then identify and/or tag these objects. For example, the system (e.g., via model 400 (FIG. 4)) may label object automatically in order to create searchable text. In some embodiments, the system may first identify an object (e.g., a graphic in a frame), determine a label for the object (e.g., "a red blood cell"), and include the label in metadata for the object. Accordingly, the system may then allow a user to search for the text "red blood cell," even though the text does not appear in the media asset.” Wherein scene start and end timestamps may also correspond to said ‘location information’, [0081] “This description may be stored as metadata for the media asset and/or truncated version of the media asset”, [0084], [0091], [0093]); and
tagging the media frame collection with an indicator that specifies the categorical information and location information (Fig. 108, [0075], [0076] “user interface elements on or near the media asset player indicate the timing of scene transitions or, more broadly, "boundary events" that will be associated with the user's annotations. As one example, tick marks may be added to the media asset playback time bar. In this example, the user can move the tick marks to modify the temporal positioning of the boundary events, remove tick marks to remove unwanted boundary events, or add new tick marks to create additional boundary events”, [0080]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of DAS in view of Johnson to comprise extracting metadata from the two or more frames, wherein the metadata includes categorical information and location information and tagging the media frame collection with an indicator that specifies the categorical information and location information as taught/suggested by Talbot, the motivation as similarly taught/suggested therein (e.g. [0093]) that such metadata describing categorical and location information and tagging for a collection of frames may enable the generation of searchable, truncated versions of a media asset.

As to claim 7, Das in view of Johnson and Talbot teaches/suggests the method of claim 6.
Das in view of Johnson and Talbot further teaches/suggests the method wherein the categorical information includes information on frame size (Talbot [0113], [0130]), and wherein location information indicates a designated location for each of the two or more frames from the media frame collection (Talbot Fig. 1 timestamp information in view of [0076] and disclosure, modification and motivation identified above for the case of claim 6).

As to claims 13/20 and 14, these claims are the system and non-transitory CRM claims corresponding to the methods 6 and 7 respectively, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 2-5, 9-12 and 16-19 do not warrant art based rejection(s) in view of the combination of DAS in view of Johnson as presented in the rejection of claim(s) 1/8/15.  These claims would likely be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as references of record fail to serve in any obvious combination teaching each and every limitation required therein.  See however Examiner notes/considerations as provided in the corresponding 101 rejection above, as Examiner understands e.g. a routinely performed manual video editing process eliminating/discarding frames within a desired/user determined frame proximity/threshold, to read on a broadest reasonable interpretation of limitations required for the case of claim(s) 2/9/16.  Applicant is encouraged to draw from technical details in Applicant’s Specification as filed, e.g. feature tree 200 of [0038-0040], centroid vector comparison [0044], etc., to further limit/exclude corresponding limitations above from falling under the mental processes grouping.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669